Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 20 CV _________________

                                                Petitioners,

                         -against-                              PETITION TO
                                                                CONFIRM AN
 EAST HILLS METRO, INC.,                                        ARBITRATION AWARD
                                               Respondent.




       Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by

and through their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to

Confirm an Arbitration Award, respectfully allege as follows:

                                NATURE OF THE ACTION

       1.     This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a series of collective bargaining agreements

between the North Atlantic States Regional Council of Carpenters f/k/a the New England Regional

Council of Carpenters (“Union”) and East Hills Metro, Inc. (“Respondent”).

                               JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 2 of 7 PageID #: 2




       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.

                                         THE PARTIES

       4.      Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.      Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.      Respondent is a domestic business corporation incorporated under the laws of the

State of New York. At relevant times, Respondent was an employer within the meaning of section

3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce

within the meaning of section 501 of the LMRA, 29 U.S.C. § 142. Respondent maintains its

principal place of business at 192 County Line Road, Massapequa, New York 11758.

                                THE ARBITRATION AWARD

       7.      At all relevant times, Respondent has been a member of the Association of Wall

Ceiling & Industries of New York, Inc (“Association”). Copies of the Contractor Members




                                            -2-
Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 3 of 7 PageID #: 3




Signatory to the North Atlantic States Regional Council of Carpenters lists between July 2015

through August 24, 2020 are annexed hereto as Exhibit A, Exhibit B, Exhibit C, and Exhibit D.

          8.    As a member of the Association, Respondent agreed to be bound to the collective

bargaining agreements entered between the North Atlantic States Regional Council of Carpenters

or a predecessor thereto, and the Association. Copies of the July 1, 2011 through May 31, 2016

(the “2011-16 CBA”), the July 1, 2016 through April 30, 2019 (the “2016-19 CBA”), and the May

1, 2019 through April 30, 2022 (collectively, the “CBAs”) are annexed hereto as Exhibit E,

Exhibit F, and Exhibit G.

          9.    The CBAs require Respondent, inter alia, to make contributions to the funds for all

work performed within the trade and geographical jurisdiction of the Union (“Covered Work”).

Ex. E, Art. Sixteen, Section (a); Ex. F, Art. Sixteen, Section (a); Ex. G, Art. Sixteen, Section (a).

          10.   The CBAs further provide, that the Employer agrees that it is bound by and shall

comply with the Agreements and Declarations of Trust and the Plans or other associated

documents adopted by and governed by the Funds. Ex. E, Art. Sixteen, Section (a); Ex. F, Art.

Sixteen, Section (a); Ex. G, Art. Sixteen, Section (a).

          11.   The Trustees of the Funds established an Employer Contribution Audit and

Collection Policy (“Collection Policy”). A copy of the Collection Policy is attached hereto as

Exhibit H.

          12.   The Collection Policy defines “contributions” as the monetary contributions due to

the Funds plus the supporting remittance report, shop report, or weekly payroll report. Ex. H, Art.

2.1(A).

          13.   The CBAs and the Collection Policy provide that the Funds have the right to audit

an employer’s books and records to determine whether it complied with its obligation to remit




                                             -3-
Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 4 of 7 PageID #: 4




contributions to the Funds. Ex. E. Art. Sixteen, Section (f); Ex. F. Art. Sixteen, Section (f); Ex. G,

Art. Sixteen, Section (f); Ex. H. Art. 1.1, (C) (2-3).

       14.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. H, Art. 2.3(A).

       15.     The CBAs and the Collection Policy state that the employer shall be liable for all

costs incurred in collecting the delinquent contributions, including without limitation interest,

liquidated damages, attorneys’ fees, and arbitration fees. Ex. E, Art. Sixteen, Section (b); Ex. F,

Art. Sixteen Section (b); Ex. G, Art. Sixteen, Section (b); Ex. H. Art. 1.1(C) (4-5) and Art. 6.1-6.3.

       16.     Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. Ex. H, Art. 2.1(D).

       17.     The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced. The amount of the liquidated

damages shall be 20% of the delinquent Contributions.” Ex. H, Art. 6.1.

       18.     A dispute arose when an audit of Respondent’s books and records covering the

period January 1, 2016 through June 25, 2019 revealed that Respondent failed to remit

contributions in the principal amount of $20,907.82.

       19.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is attached hereto as Exhibit I.




                                              -4-
Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 5 of 7 PageID #: 5




       20.      Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

July 3, 2020, determining said dispute (the “Award”). A copy of the Award is attached hereto as

Exhibit J.

       21.      Pursuant to the Award, the arbitrator found that Respondent violated the CBAs

when it failed to remit all required contributions to the Funds, and ordered Respondent to pay the

Funds the sum of $39,381.64, consisting of the principal deficiency of $20,907.82, plus interest

thereon of $8,611.01, liquidated damages of $4,181.56, audit fees of $3,981.25, attorneys’ fees of

$900, and the arbitrator’s fee of $800. See Ex. J.

       22.      As of the date of this Petition, Respondent has failed to pay any portion of the audit.

       23.      The Award has not been vacated or modified and no application for such relief is

currently pending.

       24.      This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

       25.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award, the CBAs, and the Collection Policy. See Ex. E, Art. Sixteen,

Section (b); Ex. F, Art. Sixteen Section (b); Ex. G, Art. Sixteen, Section (b); Ex. H. 1.1(C) (4-5)

and Art. 6.1-6.3.

       26.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit K.

       27.      I, Marlie Blaise (“MB” in the accompanying billing records) am a 2018 graduate

of Florida State University College of Law and an associate at V&A. My primary practice area is




                                              -5-
Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 6 of 7 PageID #: 6




the representation of multiemployer employee benefit plans in ERISA litigation. V&A billed my

time at a rate of $275 per hour.

       28.       Nicole Marimon (“NM” in the accompanying billing records), is a 2014 graduate

of Fordham University School of Law, and a partner at V&A. Since graduating law school and

being admitted to the New York State bar, she has handled the prosecution of and served as lead

counsel on numerous ERISA collections actions. V&A billed Ms. Marimon’s time at a rate of

$350 per hour.

       29.       V&A billed the legal assistants’ time at a rate of $120 per hour for work performed

in connection with this action.

       30.       In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

       31.       V&A’s total billings in this matter amount to $1,350 reflecting 4.8 hours of work.

See Ex. K.

       32.       In addition, V&A will also advance $473 in court filing and service fees and

postage upon the filing of the instant petition.

       33.       Accordingly, Petitioners are entitled to recover $1,823 in attorneys’ fees and costs

incurred in connection with this matter.

       34.       A Proposed Judgment is attached hereto as Exhibit L.

       WHEREFORE, Petitioners respectfully request that this Court:

             1. Confirm the Award in all respects;




                                              -6-
Case 2:20-cv-05573-JMA-AKT Document 1 Filed 11/16/20 Page 7 of 7 PageID #: 7




         2. Award judgment in favor of Petitioners and against Respondent in the amount of

            $39,381.64 pursuant to the Award, plus interest from the date of the Award through

            the date of judgment;

         3. Award judgment in favor of the Petitioners and against Respondent in the amount

            of $1,823 in attorneys’ fees and costs arising out of this petition; and

         4. Award Petitioners such other and further relief as is just and proper.

Dated: New York, New York                                  Respectfully submitted,
       November 16, 2020
                                                           VIRGINIA & AMBINDER, LLP

                                                   By:     /s/ Marlie Blaise
                                                           Marlie Blaise, Esq.
                                                           Nicole Marimon, Esq.
                                                           40 Broad Street 7th Floor
                                                           New York, New York 10004
                                                           Tel: (212) 943-9080
                                                           Fax: (212) 943-9082
                                                           Attorneys for Petitioners




                                         -7-
